Name: Council Regulation (EEC) No 1105/88 of 25 April 1988 amending Regulation (EEC) No 2036/82 adopting general rules concerning special measures for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: economic policy;  economic analysis;  plant product;  production
 Date Published: nan

 No L 110 / 18 Official Journal of the European Communities 29 . 4 . 88 COUNCIL REGULATION (EEC) No 1105 / 88 of 25 April 1988 amending Regulation (EEC) No 2036 / 82 adopting general rules concerning special measures for peas , field beans and sweet lupins THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1431 / 82 of 18 May 1982 laying down special measures for peas , field beans and sweet lupins ( ! ), as last amended by Regulation (EEC) No 1104 / 88 ( 2 ), and in particular Article 3a ( 5 ) thereof, Having regard to the proposal from the Commission ( 3 ), HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2036 / 82 is hereby amended as follows : 1 . The following Article is inserted : 'Article 3b The coefficient referred to in Article 3a ( 3 ) of Regulation (EEC) No 1431 / 82 shall be equal :  for the 1988 / 89 marketing year : 0,45% ,  for subsequent marketing years : to 0,50% , for each production tranche of 1 % of the maximum guaranteed quantity which , over and above the said quantity , is attained by the estimated production .' 2 . In Article 10 , the following subparagraph is added: 'The aid shall be paid once the amount thereof has been finalized .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 July 1988 . Whereas the coefficient referred to in Article 3a ( 3 ) of Regulation (EEC) No 1431 / 82 should be determined in order to establish the reduction of the aid for peas , field beans and sweet lupins which arises from the application of the system ofmaximum guaranteed quantities ; whereas the rules for determining this coefficient should be incorporated into Regulation (EEC) No 2036 / 82 (4 ), as last amended by Regulation (EEC) No 3527/ 86 ( s ); Whereas , in certain circumstances , the amount of the aid can be established only on a provisional basis ; whereas the amount must be finalized before the aid is paid , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 April 1988 . For the Council The President H.-D . GENSCHER H OJ No L 162 , 12 . 6 . 1982 , p. 28 . ( 2 ) See page 16 of this Official Journal , ( 3 ) OJ No C 84 , 31 . 3 . 1988 , p. 15 . ( 4 ) OJ No L 219 , 28 . 7 . 1982 , p . 1 . ( s ) OJ No L 326 , 21 . 11 . 1986 , p . 1 .